DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to for the following reasons:
Component (45) in Fig 2 is not found in the specification
“first row” (48) and “optional first apex” (32) described in [0022] is not found in the drawings
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the radially inner end of the single layer of ply"/”the radially inner end of the ply” on L2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
	As claims 2-9 directly depend on claim 1, they stand rejected for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamegawa (US20090025849) in view of KON (US20200207046).
	Regarding claim 1, Kamegawa discloses a tire with no ply turnup comprising:
a single layer of ply (“carcass” (2));
and a triangular shaped bead (“bead core portion” (1a))
wherein the radially inner end of the single layer of ply is secured between the first bead and a second bead (“bead core portion” (1b)).
	While Kamegawa does not explicitly disclose that the second bead is made by spirally winding a strip of reinforcements, with the strip formed of two or more parallel reinforcements, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant 
	While neither reference explicitly discloses the use of a tread on a tire, examiner takes Official Notice that it is well known in the art for tires to have treads..
	Regarding claim 2, modified Kamegawa teaches all limitations of claim 1 as set forth above. Additionally, KON teaches that the second bead is formed from at least two strip windings of the strip of reinforcements ([0023-24], Fig 1-4).
	Regarding claim 3, modified Kamegawa teaches all limitations of claim 1 as set forth above. Additionally, Kamegawa teaches that triangular shaped bead has at least two layers of reinforcement wires (Fig 1-4).
	Regarding claim 4, modified Kamegawa teaches all limitations of claim 1 as set forth above. Additionally, Kamegawa teaches that triangular shaped bead has at least three layers of reinforcement wires (Fig 1-4).
	Regarding claim 5, modified Kamegawa teaches all limitations of claim 1 as set forth above. Additionally, Kamegawa teaches that triangular shaped bead has a fourth layer of reinforcement wires (Fig 1-4).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamegawa (US20090025849) and KON (US20200207046) in further view of GONG (WO2016095199).
	Regarding claim 6, modified Kamegawa teaches all limitations of claim 1 as set forth above. While modified Kamegawa does not explicitly teach that the triangular shaped bead is formed of reinforcement wires having a diameter in the range of 0.8 to 1.5 mm, it would have been obvious to one 
	Regarding claim 7, modified Kamegawa teaches all limitations of claim 1 as set forth above. While modified Kamegawa does not explicitly teach that the triangular shaped bead is formed from bead wires with a minimum elongation to break of 6%, as measured by ASTM D4975-14, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to do so, as GONG, which is within the tire bead art, teaches the use of a bead formed of reinforcement wires having a minimum elongation to break of 5.9-7.7% ([6], which is partially within the claimed range of above 6%) for the benefit of providing a high-strength bead wire ([5]).
	Regarding claim 8, modified Kamegawa teaches all limitations of claim 1 as set forth above. While modified Kamegawa does not explicitly teach that the reinforcement cords of the strip have a diameter in the range of 1.0 to 1.8 mm., it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to do so, as GONG, which is in the tire bead arts, teaches the use of a bead formed of reinforcement wires having a diameter in the range of 0.75 to 2.50 mm ([6], which includes the entirety of the claimed range of 1.0-1.8 mm) for the benefit of providing a high-strength bead wire ([5]).
	Regarding claim 9, modified Kamegawa teaches all limitations of claim 1 as set forth above. While Kon does teach that the reinforcement cords of the strip can be formed of multifilament steel cord reinforcement ([0020]), modified Kamegawa does not explicitly teach that the triangular shaped bead is formed from bead wires with a minimum elongation to break of 4%, as measured by ASTM D2969-04. However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to do so, as GONG, which is within the tire bead art, teaches the use of a bead .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KON (US20200101685) teaches the use of a strip of reinforcements that is spirally wound and is capable of forming a variety of shapes (Fig 1-4).  Seiberling (US4202717) teaches that it is prior art for a bead to comprise of a strip of reinforcement wires that are spirally wound (C1 L5-11). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749